                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     KEITH CAVANAUGH,                                         Case No. 2:18-CV-379 JCM (NJK)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10      SAFECO INSURANCE COMPANY OF
                       ILLINOIS,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is the matter of Cavanaugh v. Safeco Insurance Company of
               14
                      Illinois, case number 2:18-cv-00379-JCM-NJK.
               15
                      I.     Facts
               16
                             This action arises from Cavanaugh’s automobile insurance claim against his insurer,
               17
                      Safeco. (ECF No. 11). Cavanaugh alleges that on December 20, 2016, an uninsured motorist
               18
                      struck him with an Infiniti Q45. Id. The first amended complaint asserts that Cavanaugh incurred
               19
                      bodily injuries, loss of earning capacity, physical impairment, and pain and suffering, but does not
               20
                      provide details about the nature of these injuries. Id.
               21
                             Cavanaugh further alleges that at the time of the collision he had an automobile insurance
               22
                      policy with Safeco, which provided uninsured/underinsured motorist insurance coverage. Id.
               23
                      Cavanaugh claims to have demanded from Safeco the $100,000.00 policy limit in order to cover
               24
                      the damages that he incurred as a result of the collision. Id. After receiving Cavanaugh’s medical
               25
                      records, which showed that his medical bills totaled $12,933.20, Safeco allegedly responded with
               26
                      a settlement offer in the amount of $13,045.00. Id.
               27
               28

James C. Mahan
U.S. District Judge
                1             On January 17, 2018, Cavanaugh initiated this action in state court. (ECF No. 1-1). On
                2     March 1, 2018, Safeco removed this action to federal court. (ECF No. 1).
                3             On March 28, 2018, Cavanaugh filed a first amended complaint, which asserts four causes
                4     of action: (1) breach of contract; (2) contractual breach of the implied covenant of good faith and
                5     fair dealing; (3) tortious breach of the implied covenant of good faith and fair dealing; and (4)
                6     violation of the Nevada Unfair Claims Practices Act, NRS 686A.310. (ECF No. 11).
                7     II.     Legal Standard
                8             Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v. Kroger,
                9     437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a particular case
              10      unless the contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes of Colville
              11      Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
              12              Federal Rule of Civil Procedure 12(b)(1) allows defendants to seek dismissal of a claim or
              13      action for a lack of subject matter jurisdiction. Dismissal under Rule 12(b)(1) is appropriate if the
              14      complaint, considered in its entirety, fails to allege facts on its face sufficient to establish subject
              15      matter jurisdiction. In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 546 F.3d
              16      981, 984–85 (9th Cir. 2008).
              17              Although the defendant is the moving party in a 12(b)(1) motion to dismiss, the plaintiff is
              18      the party invoking the court’s jurisdiction. As a result, the plaintiff bears the burden of proving
              19      that the case is properly in federal court to survive the motion. McCauley v. Ford Motor Co., 264
              20      F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. General Motors Acceptance Corp., 298 U.S. 178,
              21      189 (1936)). More specifically, the plaintiff’s pleadings must show “the existence of whatever is
              22      essential to federal jurisdiction, and, if [plaintiff] does not do so, the court, on having the defect
              23      called to its attention or on discovering the same, must dismiss the case, unless the defect be
              24      corrected by amendment.” Smith v. McCullough, 270 U.S. 456, 459 (1926).
              25      III.    Discussion
              26              28 U.S.C. § 1332 allows federal courts to exercise diversity jurisdiction in civil actions
              27      between citizens of different states where the amount in controversy exceeds $75,000.00. See 28
              28      U.S.C. § 1332(a). “In determining the amount in controversy, courts first look to the complaint.

James C. Mahan
U.S. District Judge                                                    -2-
                1     Generally, ‘the sum claimed by the plaintiff controls if the claim is apparently made in good faith.’”
                2     Ibarra v. Manheim Invests., Inc. 775 F.3d 1193, 1197 (9th Cir. 2015) (citing St. Paul Mercury
                3     Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). At the time of removal, parties may submit
                4     supplemental evidence to show that the amount in controversy in in excess of $75,000.00. Id.
                5     (citing Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997).
                6            According to the first amended complaint, Cavanaugh has incurred total damages in excess
                7     of $15,000.00, which includes $12,933.20 in medical bills. (ECF No. 11). Moreover, Safeco’s
                8     petition for removal does not include any additional evidence regarding the extent Cavanaugh’s
                9     alleged damages. See (ECF No. 1). As the figures in the first amended complaint are well below
              10      the amount in controversy threshold under § 1332, the court will remand this case to state court
              11      for lack of subject matter jurisdiction.
              12      IV.    Conclusion
              13             Accordingly,
              14             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Safeco’s motion to
              15      dismiss (ECF No. 5) be, and the same hereby is, DENIED without prejudice.
              16             IT IS FURTHER ORDERED that Safeco’s motion to dismiss the first amended complaint
              17      (ECF No. 13) be, and the same hereby is, DENIED without prejudice.
              18             IT IS FURTHER ORDERED that Safeco’s motion for summary judgment (ECF No. 22)
              19      be, and the same hereby is, DENIED without prejudice.
              20             IT IS FURTHER ORDERED that the matter of Cavanaugh v. Safeco Insurance Company
              21      of Illinois, case number 2:18-cv-00379-JCM-NJK, be, and the same hereby is, REMANDED.
              22             The clerk shall close the case accordingly.
              23             DATED December 19, 2018.
              24                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -3-
